Third District Court of Appeal
                               State of Florida

                     Opinion filed September 29, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-1081
                       Lower Tribunal No. 16-0271-P
                           ________________


    Ocean Reef Marina Condominium I Association, Inc.,
                                  Appellant,

                                     vs.

                      Ocean Vista Florida, Inc.,
                                  Appellee.



     An appeal from the Circuit Court for Monroe County, Luis Garcia,
Judge.

     Cole, Scott & Kissane, P.A., and Alexandra Valdes, for appellant.

     Hershoff, Lupino & Yagel, LLP, and Jessica Rothenberg, and James
S. Lupino, for appellee.


Before SCALES, HENDON, and MILLER, JJ.

     PER CURIAM.

     Affirmed.